Citation Nr: 0410827	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred on April 2, 2002.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from November 1994 to June 2000.


REMAND

The veteran is seeking entitlement to payment or reimbursement for 
expenses incurred at a private medical facility on April 2, 2002.  
The Board of Veterans' Appeals (Board) notes that the Department 
of Veterans Affairs Medical Center (VAMC) in Mountain Home, 
Tennessee denied the veteran's claim for payment or reimbursement 
on the basis that she is not eligible under the criteria set forth 
in 38 U.S.C.A. § 1728 (West 2002).

However, the Board notes that the veteran was treated for 
complaints of syncope and abdominal pain that are not necessarily 
related to service-connected disability, and that the Veterans 
Millennium Health Care and Benefits Act, which became effective in 
May 2000, also provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a non-
Department facility for those veterans who are active Department 
health-care participants (enrolled in the annual patient 
enrollment system and recipients of Department hospital, nursing 
home, or domiciliary care under such system within the last 24-
month period) and who are personally liable for such treatment and 
not eligible for reimbursement under the provisions of 38 U.S.C.A. 
§ 1728.  See 38 U.S.C.A. § 1725 (West 2002); Pub. L. No. 106-117, 
113 Stat. 1556 (1999).

The term "emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand would not 
be reasonable, when such care or services are rendered in a 
medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only until 
such time as the veteran can be transferred safely to a VA or 
other Federal facility.  38 U.S.C.A. § 1725(f)(1) (added by Pub. 
L. No. 106-117).

On July 12, 2000, VA published an interim final rule establishing 
regulations implementing 38 U.S.C.A. § 1725. 66 Fed. Reg. 36,467, 
36,472.  Those interim regulations are now final, and are codified 
at 38 C.F.R. § 17.1000-.1008 (2002).  The regulations, consistent 
with the statute, became effective in May 2000.  Thus, because the 
treatment at issue in this case was received in April 2002, and 
because the veteran's claim for reimbursement was filed shortly 
thereafter, both 38 U.S.C.A. § 1725 and its implementing 
regulations potentially apply to the veteran's claim, and 
therefore must be considered at this time.

Having reviewed the complete record before us, the Board believes 
that the provisions of 38 U.S.C.A. § 1725 and its implementing 
regulations have not been addressed by the VAMC in this case.  

In addition, there are certain facts that have yet to be 
established by the record that would be relevant to any 
determination made as to the impact of the new law on the 
veteran's claim.  For example, although the outstanding medical 
expense of $1,571 would imply that the veteran was not covered by 
a medical plan for the subject medical expense on April 2, 2002, 
there is no evidence in the record establishing that such is the 
case.  

Therefore, the Board concludes that a remand of this case is 
necessary so that the VAMC may have the opportunity to 
readjudicate this claim under the provisions of 38 U.S.C.A. § 1725 
and its implementing regulations, and to develop any evidence 
necessary for that readjudication.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to ensure that any 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), and its implementing regulations, court 
decisions, and VA directives is completed.  

2.  The VAMC should gather any additional evidence that is 
necessary in order to adjudicate the veteran's claim for 
reimbursement of medical expenses incurred at a private facility 
on April 2, 2002, under the provisions of 38 U.S.C.A. § 1725, and 
associate such evidence with the record.  In particular, the VAMC 
should obtain evidence establishing whether the veteran had 
coverage under any medical care contract for payment or 
reimbursement in whole or in part for treatment received on April 
2, 2002, and associate that evidence with the claims folder.

3.  The case should then be readjudicated under the provisions of 
38 U.S.C.A. § 1725 on the basis of the additional evidence.  If 
the benefit sought is not granted in full, the veteran should be 
furnished a supplemental statement of the case, and be afforded a 
reasonable opportunity to respond. 

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VAMC.  
The law requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



